Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The information disclosure statement filed April 30, 2021 has been placed in the application file and the information referred to therein has been considered as to the merits.

Response to Arguments
Applicant's arguments filed April 30, 2021 have been fully considered but they are not persuasive. The terminal disclaimers were not accepted by the Office (see explanations below). Therefore, the double patenting rejections in the final office action are being maintained by the examiner. 
Further, upon a further consideration of the references cited in the Information Disclosure Statement filed on April 30, 2021, a new ground of rejection is made in view of US 20120203508 granted to Hamzaoui et al.

Terminal Disclaimer
The terminal disclaimers filed on April 30, 2021 and May 3, 2021 disclaiming the terminal portion of any patent granted on this application which would extend beyond the expiration date of US 9,781,603 has been reviewed and is NOT accepted.
The terminal disclaimer does not comply with 37 CFR 1.321 because:
The party identified in the terminal disclaimers is not the applicant (see the  inventor named in the terminal disclaimers) 
The person who has signed the disclaimer has not stated the extent of the applicant’s or assignee’s interest in the application/patent. See 37 CFR 1.321(b)(3).

This application was filed on or after September 16, 2012.  The party identified in the terminal disclaimer is not the applicant of record.  A request to change the applicant under 37 CFR 1.46(c) must be filed and must include an application data sheet specifying the applicant in the applicant information section and comply with 37 CFR 3.71 and 3.73.  To be reconsidered, the terminal disclaimers must be filed with the request under 37 CFR 1.46(c).
A request under 37 CFR 1.46(c) to change the applicant needs to be filed, which is (1) a request, signed by a 1.33(b) party, (2) a corrected ADS (37 CFR 1.76(c)) that identifies the “new” applicant in the applicant information, and is underlined since it is new, and (3) a 3.73(c) statement showing chain of title to the new applicant. Along with the § 1.46(c) request we need a POA that gives power to the attorney who is signing the TD, along with another copy of the TD, or a TD that is signed by the applicant.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets 
Claims 1-10, 12, and 14-17 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-7, 9-10, 12-14, 15 and 19-21 of U.S. Patent No. 10,331,473. Claims 1-10, 12, and 14-17 of the instant application are anticipated by patent claims 1 -7, 9-10, 12-14, 15 and 19-21 in that claims 1 -7, 9-10, 12-14, 15 and 19-21 of the patent contain all the limitations of claims 1-10, 12, and 14-17 of the instant application. Therefore, claims 1-10, 12, and 14-17 of the application are not patently distinct from the earlier patent claims and as such is unpatentable for obvious-type double patenting.
Claims 1-8, 12, and 14-17 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-4, 7-11 and 14-18 of U.S. Patent No. 9,781,603. Claims 1-8, 12, and 14-17 of the instant application are anticipated by patent claims 1 -4, 7-11 and 14-18 in that claims 1 -4, 7-11 and 14-18 of the patent contain all the limitations of claims 1-8, 12, and 14-17 of the instant application. Therefore, claims 1-8, 12, and 14-17 of the application are not patently distinct from the earlier patent claims and as such is unpatentable for obvious-type double patenting.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of 
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-2 and 8-13 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by US 20120203508 granted to Hamzaoui et al.
Regarding claim 1, Hamzaoui meets the claimed limitations as follows:
“A security system, comprising:
a physical security device deployed coupled to one or more physical security sensors via a sensor interface;” see Figure 2, elements 222 and 224.
“and a network security device coupled to a first network and a second network;” see Figure 1, element 130, where the analysis server is coupled to an external network 140 through a global network 110 and coupled to a network formed by the monitored sensors 120-127 and the ICS gateways 112, 114, 116. .
“wherein the physical security device or the network security device is configured to identify a correlation between a signal of the one or more physical security sensors and a received network packet.” see paragraphs [0035]-[0050].

The examiner is taking the position that the request received from the analysis server as the claimed network packet and the measured data from the sensor as the claimed 
 
Regarding claim 2, Hamzaoui meets the claimed limitations as follows:
“The security system of claim 1, further comprising a display device; and an interface switch, selectively coupling the display device to the physical security device or the network security device.” see Figure 1, element 130 with computing device.
Regarding claim 8, Hamzaoui meets the claimed limitations as follows:
“The security system of claim 1, wherein the network security device is configured to communicate via the first network to an automation device, the automation device associated with a physical security sensor of the one or more physical security sensors.” see Figure 2, elements 222, 224, 242, 244, 246 and 248.
Regarding claim 9, Hamzaoui meets the claimed limitations as follows:
“The security system of claim 8, wherein the security system is further configured to identify a temporal correlation between a trigger of the physical security sensor and a received network packet, from one of the first network or the second network, associated with the automation device.” see paragraph [0045].
Regarding claim 10, Hamzaoui meets the claimed limitations as follows:

Regarding claim 11, Hamzaoui meets the claimed limitations as follows:
“The security system of claim 10, wherein the security system is further configured to generate the alert, responsive to the trigger of the physical security sensor being received within a predetermined time period from the received network packet, and the trigger of the physical security sensor not being expected as a result of the received network packet.” see paragraph [0046].
Regarding claim 12, Hamzaoui meets the claimed limitations as follows:
“The security system of claim 8, wherein the security system is further configured to generate an alert, responsive to a lack of temporal correlation between a trigger of the physical security sensor and a received network packet, from one of the first network or the second network, associated with the automation device.” see paragraph [0047].
Regarding claim 13, Hamzaoui meets the claimed limitations as follows:
“The security system of claim 12, wherein the security system is further configured to generate the alert, responsive to a trigger of the physical security sensor not being received within a predetermined time period from the received network packet, the trigger of the physical security sensor being expected as a result of the received network packet.” see paragraph [0047].

Conclusion

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kristine Kincaid can be reached on 571-272-4063.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/MATTHEW SMITHERS/
Primary Examiner
Art Unit 2437